Citation Nr: 0905861	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  06-28 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1991 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In January 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran testified that while he was in service he was 
injured in an accident and placed on restrictive duty, that 
his mental health problems then began when his fellow 
servicemen started to ridicule him and accused him of faking 
his injury to avoid his regular duties.  He testified that he 
attempted to receive medical help and also turn to drug use 
to help him cope with the stress and as a result of the drug 
use, he was faced disciplinary charges.  

The RO has obtained the Veteran's service personnel and 
treatment records.  A Medical Board listed depression, 
anxiety, and substance abuse as medical problems.  

In September 2007, the custodian of the records for Evans 
Army Community Hospital reported that Veteran did not appear 
in its database.  And the RO has made a finding of 
unavailability of the treatment records and so notified the 
Veteran. 


In this case, the Veteran has provided enough information to 
warrant a second request for relevant Federal records, 
pertaining to a disciplinary action, under the duty to 
assist. 

Also while a VA examination was conducted in January 2005, 
the examiner did not provide a nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete 
personnel file to include any 
disciplinary action under Article 15 of 
the Uniform Code of Military Justice.  
If the records do not exist or further 
efforts to obtain the records would be 
futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

2. Afford the Veteran for a VA 
examination by a psychiatrist to 
determine whether it is at least as 
likely as not that any current 
psychiatric disorder, if any, is 
related to symptoms of anxiety and 
depression, documented on a Medical 
Board evaluation in April 1994 during 
service.  The claims file must be made 
available to the examiner for review. 

3. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.






The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr. 
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


